Citation Nr: 0524659	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right foot fracture, based on an initial 
award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1991.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted the claim of entitlement to service connection for 
residuals of right foot fracture and assigned a 20 percent 
disability rating, effective August 2000.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Residuals of a right foot fracture are manifested by 
subjective complaints of pain, weakness, stiffness, and 
swelling of the of right ankle, and objective findings of 
swelling and limitation of motion.  

3.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a right foot fracture, and the 
disability is not shown to present an exceptional or unusual 
disability picture.  


CONCLUSION OF LAW

The criteria for a disability rating for a right foot 
fracture in excess of 20 percent, based on an initial award, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In September 2000, VA received the veteran's claim of 
entitlement to service connection for residuals of a 
fractured right foot.  In February 2001, the RO properly 
informed the veteran of the requirements of VCAA.  The RO's 
correspondence informed the veteran of the evidence already 
received by VA; the evidence VA was responsible for 
obtaining; and the evidence that the veteran was responsible 
for obtaining.  

The RO granted the claim in October 2001 and assigned a 20 
percent disability rating, effective August 2000.  
Thereafter, the veteran filed a timely Notice of Disagreement 
with the percentage assigned.  The RO issued a Statement of 
the Case in December 2002.  The veteran perfected the appeal 
before the Board in January 2003.  In January 2004, the Board 
remanded the issue for further development.  The RO, via the 
AMC, performed additional development and issued a 
Supplemental Statement of the Case after the development was 
completed.  The requirements of VCAA have been satisfied.  
Accordingly, the Board will proceed to the merits of the 
claim.  

Factual Background

Service medical records showed that the veteran suffered from 
two fractures of the right foot, both of which involved the 
fifth metatarsal and ankle.  

In October 2001, the RO granted the claim of entitlement to 
service connection for residuals of a right foot fracture 
effective August 2000, and assigned a 20 percent disability 
rating based on the findings of the August 2001 VA medical 
examination. 

During the August 2001 VA fee basis medical examination, the 
veteran related that during service, he fractured his right 
foot twice and underwent surgery in 1989.  His subjective 
complaints included pain, weakness, stiffness and swelling of 
the right ankle.  In describing his symptoms, he stated that 
he experienced stiffness in the mornings when he first 
awakened.  He related that he experienced pain that was 
aggravated by weight bearing and the pain was also made worse 
by inclement weather.  He experienced flare-ups that were 
described as horrible, occurring approximately once or twice 
a week, and lasting, for as short as a few minutes, and as 
long as most of the day.  In describing how the residuals of 
the fracture affected his daily performance, he indicated 
that the disability kept him off of his feet at times.  He 
was on no medications for the foot.  He stated that it was 
necessary to take his time when he engaged in activities such 
as pushing a lawn mower, climbing stairs or gardening, and he 
was not able to do these more strenuous things without 
considerable discomfort.  The veteran's usual occupation was 
noted as a manager of a poolroom, for approximately five 
years.  At the time of the examination, the he was employed.  

On physical examination, there was a well healed with no 
underlying tissue loss, disfigurement or keloid formation of 
the lateral aspect of the veteran's right foot.  The scar was 
approximately 8 centimeters in length, and superficial in 
nature.  Regarding the right ankle, there was a slight 
swelling over the lateral aspect of the right ankle.  There 
was limited motion on dorsiflexion.  Eversion was 0 degrees 
and inversion appeared normal.  There was no redness, heat, 
drainage, abnormal movement or instability.  Range of motion 
on right foot dorsiflexion was from 0 to 10 degrees, and 
plantar flexion was from 0 to 45 degrees.  There were no 
findings of pain, fatigue, weakness, lack of endurance, or 
incoordination.  The VA X-ray study of the right foot showed 
a bunion with valgus deformity first metacarpal phalangeal 
joint (MP).  The diagnosis was status post fracture, right 
foot times two with bone graft and residual loss of range of 
motion and scarring.  Loss of range of motion and scarring of 
the right ankle were listed as objective findings.  The 
examiner explained that the weight bearing obviously 
aggravated the disability; the examiner noted that the 
veteran was extremely overweight to begin with, and he was 
limited in the amount of time that he was able to stand on 
the foot comfortably.  He was limited in his agility and his 
ability to walk long distances, run, squat, play sports.  

In connection with the veteran's January 2003 Substantive 
Appeal, the veteran maintained that his employment required 
daily prolonged standing.  He stated that he is unable to run 
or walk, and as a result, he gained weight; the additional 
weight, which caused additional weight bearing on the foot.  
He stated that he was informed that he would have difficulty 
with the right foot because the foot was fractured twice in 
the same place.  He also indicated that the RO did not 
consider the fact that he suffered from pain and weakness 
when the October 2001 decision was made.  

On VA examination, dated in May 2005, the examiner reported 
veteran's claims file was reviewed.  The examiner reported 
that the veteran sustained a right foot injury with fracture 
of the 5th metatarsal in July 1998 during a training 
exercise.  

The veteran complained of swelling of the right foot; pain 
and stiffness during the morning hours; he took Ibuprofen and 
elevated the foot for relief; he complained of flare-ups 
three to four times per month; the severity of the pain was 
listed as 10, on a scale of 1 to 10, when severe, and between 
two and three on an average; prolonged walking was a 
precipitating factors.  With regard to the flare-ups he 
experienced, he complained that the flare-ups kept him off of 
his feet.  He did not need crutches, a brace, a cane, or 
corrective shoes.  The findings were negative for episodes of 
dislocation or recurrent subluxation.  With regard to the 
veteran's usual occupation and daily activities, he was 
employed as a manager of a poolroom, and as such, was on his 
feet most of the time.  The veteran did not report any 
incapacity occurring within the 12 months prior to the 
examination.  He was able to drive, attend to daily house 
chores, such as cleaning, and gardening.  He was completely 
independent in his activities of daily living.  

On physical examination, it was noted that the veteran drove 
to the examination appointment.  He ambulated with no 
assistance devices, and was in no acute distress.  The 
veteran was described as markedly overweight, weighing 336 
pound, and being about 5' 10' tall. 

The range of motion studies for the right ankle and foot were 
reported as follows: dorsiflexion was from 0-10 degrees; 
plantar flexion was from 0-40 degrees; inversion was from 0-
25 degrees; eversion was from 0-20 degrees.  His gait was 
normal; he was able to toe and heel walk.  The examiner noted 
that the veteran's weight played a significant part in the 
functioning of the joint, as well as mobility.  There was no 
significant pain on motion; there were no findings of 
additional pain fatigue, weakness, or lack of endurance; and 
there were no findings of ankylosis.  There were objective 
finding of swelling of the right foot by approximately a 
half-inch in circumference.  The VA X-ray study showed that 
the ankle mortises were intact.  There was no acute fracture, 
mineralization was good, and there were no heel spurs.  The 
impression noted that there were no acute findings.  The 
diagnosis was status-post fracture of the right 5th 
metatarsal with bone graft, well healed, with minimal 
residuals of scarring and mild impairment of joint function 
as established before.  There was no evidence of any further 
degenerative changes or scar complications.  There was no 
evidence of any significant deterioration of the right ankle 
or foot function, either clinically or radiologically, since 
his previous evaluation on August 2001.  

The examiner opined that the residual effects of the right 
ankle joint and right foot were related to the previous 
fracture and subsequent surgical intervention.  There was no 
evidence of any significant deterioration either clinically 
or radiologically.  Regarding the effects of the foot 
disability on his occupation, the examiner opined that the 
veteran should be able to perform his present managerial 
duties for gainful employment.  The old fracture was 
surgically corrected very well, with good alignment and well 
preserved joint mortise.  The examiner further opined that 
the veteran's weight played a significant role in his 
symptomatology of his weight bearing joints.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

However, where the question for consideration is propriety of 
the initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet 
App 119 (1999).  

The following criteria are used to evaluate disabilities of 
the ankle:

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0

5271
Ankle, limited motion of:

Marked
20

Moderate  
10

527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
20

In good weight-bearing position
10

5273
Os calcis or astragalus, malunion of:

Marked deformity
20

Moderate deformity  
10

5274
Astragalectomy  
2
0
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
and 5274 (2004).  



 

38 C.F.R. § 4.71, Plate II (2004) 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


Analysis

In October 2002, the RO granted the claim of entitlement to 
service connection for residuals of a fractured right foot 
and assigned a 20 percent disability rating, effective August 
2000.  

The veteran timely disagreed with the percentage assigned.  
The Board notes that if there is a disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

A review of the range of motion studies performed in 
conjunction with the examination described above reveals that 
there is impairment of dorsiflexion, limiting movement by 
about half of normal.  Plantar flexion is not significantly 
impacted.  The right foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, Limitation of Motion of the 
Ankle.  The currently assigned 20 percent evaluation 
represents the maximum schedular criteria for that 
disability. Therefore, it is noted that the veteran is 
receiving the maximum benefit allowed under the schedular 
evaluation for limitation of motion of the ankle.  

The Board considered whether there are other potentially 
applicable Diagnostic Codes to evaluate the residuals of the 
right foot fracture.  There are no medical findings of 
ankylosis of the ankle.  Therefore, because there are 
specific Diagnostic Codes to evaluate the residuals of the 
right foot disability, and because the currently assigned 20 
percent evaluation represents the maximum schedular criteria 
for the residuals of the right foot fracture, consideration 
of other Diagnostic Codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific Diagnostic Code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described DeLuca.  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Extraschedular Rating

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's residuals of the right foot fracture has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that the disability has necessitated frequent 
periods of hospitalization.  There is no medical evidence 
that the veteran has been hospitalized for treatment of 
residuals of the right foot fracture.  

Accordingly, the Board finds that the impairment resulting 
from the veteran's residuals of the right foot fracture are 
appropriately compensated by the currently assigned 20 
percent schedular rating.  

Under these circumstances, the claim for entitlement to an 
initial increased disability rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right foot fracture, based on an initial 
award, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


